Exhibit 10.31

FOURTH AMENDMENT TO THE

AMGEN NONQUALIFIED DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2005)

The following sections of the Amgen Nonqualified Deferred Compensation Plan (the
“Plan”) are hereby amended effective as of October 1, 2007, unless provided
otherwise herein:

1. Article 2 of the Plan is hereby amended by substituting Section 2.5 (Special
Transition Rules for 2005) with the following new Section 2.5:

 

  “2.5 Special Transition Rules for 2007. Notwithstanding the required deadline
for the submission of an initial distribution election under Articles 4, 5, and
6 of the Plan, the Committee may, in accordance with uniform and
nondiscriminatory rules established by the Committee or its delegate and in
accordance with Notice 2006-79, provide a limited period in 2007 in which
Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2007. Any
distribution election(s) made by a Participant, and accepted by the Committee,
shall not be treated as a change in either the form or timing of a Participant’s
benefit payment for purposes of Code Section 409A or the Plan. If any
distribution election submitted by a Participant in accordance with this Section
either (a) relates to an amount that would otherwise be paid to the Participant
in 2007, or (b) would cause an amount to be paid to the Participant in 2007,
such election shall not be effective. Each Participant may change his or her
termination distribution election after 2007 only to the extent the Participant
makes the change at least one year prior to the actual date of terminating
employment, and in accordance with any procedures, forms, and restrictions that
the Committee may require. Moreover, although any change must delay the
commencement of distribution(s) until at least five years after the year in
which the payment would otherwise have been paid, a complete distribution of
your vested Account Balance will be made not later than the end of the 10th year
following the year of the Participant’s termination of employment (and will be
paid in that year to the extent otherwise payable in any future year).”

2. Article 5 of the Plan is hereby amended by inserting the underlined
provisions within Section 5.1 (Distributions), in which the new paragraph shall
read as follows:

 

  “5.1 Distributions. Subject to the Deduction Limitation, a Participant shall
be entitled to a distribution of the vested interest of his or her Account
Balance following Termination of Employment. Such amount will be paid in a lump
sum cash payment as soon as administratively practicable after the first day of
the Plan Year following the Plan Year in which such Termination of Employment
occurs (or such later date as may be required under applicable law or permitted
under an Election Form), unless installment payments have been elected under
Section 5.2.

A Participant is permitted to make a single distribution election with respect
to all amounts deferred under the Plan prior to 2005. For Plan Years beginning
after December 31, 2004, a Participant is permitted to make a separate
distribution election with respect to each Pan Year’s deferrals. Distribution
elections for Plan Years beginning after 2007 shall be made on an Election Form
within the time and in the manner prescribed by the Committee and may be changed
after such date to the extent permitted under the terms of the Plan and Code
Section 409A.”

3. Article 5 of the Plan is further amended by inserting the underlined
provisions within Section 5.2 (Installment Payments), in which the new paragraph
shall read as follows:

 

  “5.2

Installment Payments. A Participant, in connection with his or her commencement
of participation in the Plan (or, if later, during the period specified in
Section 2.5 with respect to Participants in the Plan prior to January 1, 2008),
may elect on an Election Form to have the vested portion of his or her Account
Balance paid under the Annual Installment Method following Termination of
Employment, provided that the Participant may make separate elections with
respect to the portions of his or her Account Balance that are



--------------------------------------------------------------------------------

 

attributable to credits made before 2005, as well as for each separate Plan Year
starting with 2005. Such Election Form shall specify the number of annual
installments to be made, and the portion of the Account Balance to which the
election relates. Such installments shall commence as soon as administratively
practicable after the end of the Plan Year in which the Participant’s
Termination of Employment occurs (or such later date as may be required under
applicable law). A Participant’s entitlement to a series of installment payments
is treated as the entitlement to a single payment. Subject to the Deduction
Limitation, the Participant’s vested Account Balance shall be paid pursuant to
the Participant’s elected Annual Installment Method in the number of annual
installments elected by the Participant; provided, however, the annual
installments shall not exceed the lesser of the Participant’s Years of Service
or ten (10) years; provided, further, that if the value of the Participant’s
vested Account Balance on his or her Termination of Employment is $50,000 or
less, the Participant’s election of the Annual Installment Method shall be
disregarded and such Account Balance shall be paid in lump sum under
Section 5.1.”

4. Article 15 of the Plan is hereby amended by adding the following new
Section 15.19 to the Plan immediately following Section 15.18 thereof:

 

  “15.19  Taxes and Code Section 409A Compliance. Except to the extent
specifically provided within this Plan or any separate written agreement between
a Participant and the Company, a Participant shall be solely responsible for the
satisfaction of any taxes with respect to the severance benefits under this Plan
(including, but not limited to the Participant’s share of employment taxes and
penalties on nonqualified deferred compensation). Although the Company intends
and expects that the Plan and its payments and benefits will not give rise to
the taxes imposed under Section 409A of the Code, neither the Company, nor its
employees, directors or agents shall have any obligation to hold any Participant
harmless from any or all of such taxes.

 

  (a) Section 409A Six-Month Delay Rule. If, at the time of a Participant’s
“separation from service” (within the meaning of Section 409A of the Code and
Treasury Regulations section 1.409A-1(h)), the Participant is a “specified
employee” (within the meaning of Section 409A of the Code and Treasury
Regulations section 1.409A-1(i)), the Company will not pay or provide any
“Specified Benefits” (as defined herein) until after the end of the sixth
(6th) calendar month beginning after the Participant’s separation from service
(the “409A Suspension Period”). For purposes of this Plan, “Specified Benefits”
are any amounts or benefits that would be subject to Section 409A penalties if
the Company were to pay them, pursuant to this Plan, on account of the
Participant’s separation from service. Within fourteen (14) calendar days after
the end of the 409A Suspension Period, the Participant shall be paid a lump sum
payment in cash equal to any Specified Benefits delayed because of the preceding
sentence without interest.

 

  (b) Interpretations and Amendments. This Plan is intended to comply with
Section 409A of the Code, and the Company shall have complete discretion to
interpret and construe this Plan and any associated documents in any manner that
establishes an exemption from or otherwise conforms them to the requirements of
Section 409A. If, for any reason including imprecision in drafting, any Plan
provision does not accurately reflect its intended establishment of an exemption
from or compliance with Section 409A of the Code, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Company in a fashion consistent
herewith, as determined in the sole and absolute discretion of the Company. The
Company reserves the right to unilaterally amend this Plan without the consent
of any Participant in order to accurately reflect its correct interpretation and
operation, as well as to maintain an exemption from or compliance with
Section 409A of the Code.

To record this Amendment to the Plan as set forth herein, Amgen Inc. has caused
its authorized officer to execute this document this 16th day of October 2007.

 

AMGEN INC. By:   /s/ Brian McNamee Title:   Senior Vice President, Human
Resources